DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-4 are pending and under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 11/16/2018, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The sequence identifiers in Table 1 of the specification are missing the colon.  The proper form is “SEQ ID NO:” as required by 37 C.F.R. 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required colon for each of the sequence identifiers of Table 1, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: the specification contains clear typographical errors that must be corrected.  

2. The gene name Ighg is misspelled at page 8, line 7.
3. The specification indicates that the gene name Ighg corresponds to Gene No. NM_001472541.  It is clear that the “NM” is a typographical error, which should be “XM.”  No database entry could be found in the GenBank database for the recited NM number.  GenBank Accession No. XM_001472541.1 (publicly available June 2007, printed as pages 1/1) for Ighg shows that one would have recognized this clear typographical error.  See the paragraph at page 5, lines 6-12; the paragraph at page 5, lines 17-27; the paragraph at page 8, lines 1-18; the paragraph at page 9, lines 18-24; the paragraph at page 9, line 29 to page 10, line 9; and Tables 1 and 2.
4. The specification indicates that the gene name Igh-VJ558 corresponds to Gene No. NM_001474025.  It is clear that the “NM” is a typographical error, which should be “XM.”  No database entry could be found in the GenBank database for the recited NM number.  GenBank Accession No. XM_001474025.3 (publicly available February 2012, printed as pages 1/1) for Igh-VJ558 shows that one would have recognized this clear typographical error.  See the paragraph at page 5, lines 6-12; the paragraph at page 5, lines 17-27; the paragraph at page 8, lines 1-18; the paragraph at page 9, lines 18-24; the paragraph at page 9, line 29 to page 10, line 9; and Tables 1 and 2.
Appropriate correction is required.

Claim Objections
1 is objected to because of the following informalities:  the claim refers to the Reg3g gene as an “apoptosis-related gene.”  This is a clear typographical error.  The specification refers to the Reg3g gene as an “immunity-related gene.”  See page 5, lines 8-9 and 23-24; page 9, lines 20-21; page 10, lines 5-6, 20-21 and 25-26; page 12, lines 11-12; page 14, lines 10-11; page 15, lines 4-5; and Fig. 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bong et al (Identification of the common radiation-sensitive and glucose metabolism-related expressed genes in the thymus of ICR and AKR/J mice. Proceedings of the Conference and Symposium Korean Association for Radiation Protection Fall Meeting 2011, pages 86-87, November 17, 2011; see the entire reference) in view of Shin et al (Life span and thymic lymphoma incidence in high- and low-dose-rate irradiated AKR/J mice and commonly expressed genes. Radiation Research, Vol. 174, pages 341-346, 2010; see the entire reference), and Taki et al (Microarray analysis of differentially expressed genes in the kidneys and testes of mice after long-term irradiation with low-dose-rate γ-rays. Journal of Radiation Research, Vol. 50, No. 3, pages 251-252, April 2009; see the entire reference).
Claim 1 is drawn to the steps of “irradiating a cancer-induced AKR/J mouse and an ICR mouse with a gamma radiation at a dose rate of 0.7 mGy/hr to a final dose of 1.7 Gy; extracting thymi from the AKR/J mouse and the ICR mouse; analyzing the thymi by a microarray analysis; selecting an apoptosis-related gene Reg3g from the microarray analysis through a Venn diagram analysis; and amplifying the gene and measuring an expression level of the gene.”  Claim 2 depends from claim 1 and limits “cancer-induced” to thymic cancer-induced.  Claim 3 depends from claim 1 and recites, “further comprising the step of extracting the thymi at a time point when the mouse starts to die of the cancer.”  At the recited radiation dose rate and total dose, the specification discloses that this day is day 100 (e.g., page 10, lines 10-14; page 12, lines 14-19; page 14, lines 1-5).  Thus, claim 3 is interpreted as requiring extraction of the thymi at day 100.
Regarding claims 1-3, Bong et al teach a method for detecting a gene sensitive to radiation, comprising irradiating AKR/J mice and ICR mice with gamma radiation at a dose rate of 0.7 mGy/hr to a final dose of 1.7 Gy; extracting thymi from 100 day old AKR/J and ICR mice 

    PNG
    media_image1.png
    186
    244
    media_image1.png
    Greyscale

This figure shows that Reg3g gene expression is significantly higher in ICR mice treated with gamma radiation at a dose rate of 0.7 mGy/hr to a final dose of 1.7 Gy (2nd QPCR bar from the left) as compared with AKR/J mice treated with the same dose of gamma radiation (4th QPCR bar from the left) (e.g., Fig. 5).
	Bong et al do not teach that the AKR/J mice are thymic cancer-induced mice.  Bong et al do not teach that the Reg3g was selected from the microarray analysis through a Venn diagram analysis.
	Shin et al teach that viral oncogenes in the chromosomal DNA of the thymi of AKR/J mice act as cancer initiators, and that the viral oncogene induces thymic lymphoma during the late period of live, eventually causing death (e.g., page 345, left column).  Shin et al teach irradiating AKR/J mice with a dose rate of 0.07 cGy/h to a final dose of 4.5 Gy (e.g., page 342, left column, 2nd paragraph).  Shin et al teach that these mice started to die at 90 days, and nonirradiated mice started to die at 120 days (e.g., page 342, left column, 2nd full paragraph; Fig. nd full paragraph; page 344; page 345, right column).
	Taki et al teach the irradiation of C57BL/6J mice with gamma radiation at a dose of 0.032 µGy/min, 0.65 µGy/min, or 13 µGy/min to a total dose of 21mGy, 420 mGy, and 8000 mGy, respectively (e.g., page 242, right column, full paragraph).  Taki et al teach the extraction of kidneys and testes from the irradiated mice for quantification of gene expression using a microarray (e.g., paragraph bridging pages 242-243).  Gene expression was validated using real-time PCR (e.g., page 244, left column, 1st full paragraph).  Taki et al teach the inclusion of Venn diagrams in the analysis of the gene expression levels obtained from the microarray analysis to represent profoundly modulated genes (e.g., page 244, paragraph bridging columns; Fig. 2C and 2D).  Taki et al teach the selection of Jan2, 1700012M14Rik, Vdac3, 1110005A23Rik, Hook1, LOC380730, and Speer6-ps1 gene based upon the Venn diagram analysis as genes differentially expressed in the two different conditions (e.g., paragraph bridging pages 246-247).  
	Bong et al teach the method where AKR/J mice are irradiated and used in the method of detecting a gene sensitive to radiation.  Shin et al teach that the AKR/J mice are thymic cancer-.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bong et al (Identification of the common radiation-sensitive and glucose metabolism-related expressed genes in the thymus of ICR and AKR/J mice. Proceedings of the Conference and Symposium Korean Association for Radiation Protection Fall Meeting 2011, pages 86-87, November 17, 2011; see the entire reference) in view of Shin et al (Life span and thymic lymphoma incidence  as applied to claims 1-3 above, and further in view of Hooper et al (US Patent No. 7,923,014 B2; see the entire reference), and Buck et al (Biotechniques, Vol. 27, No. 3, pages 528-536, 1999; see the entire reference).
	The combined teachings of Bong et al, Shin et al, and Taki et al are described above and applied as before.
Bong et al, Shin et al, and Taki et al do not teach amplifying Reg3g with primers having sequences set forth in SEQ ID NOS: 5 and 6.
Hooper et al teach it is within the skill of the art to use forward primer TTCCTGTCCTCCATGATCAAA and reverse primer CATCCACCTCTGTTGGGTTCA for quantitative RT-PCR of total RNA to measure the expression of Reg3g (a.k.a. RegIIIγ) gene (e.g., column 54, lines 23-30; Table 4).  The forward primer of Hooper et al is 100% identical to the sequence of instant SEQ ID NO: 5.  Hooper et al teach that the Reg3g gene nucleic acid sequences include the sequences of SEQ ID NOS: 22-27, each of which contains the sequence of instant SEQ ID NO: 6.  See the attached alignments in Appendices I-VI.
Buck et al expressly provide evidence of the equivalence of primers. Specifically, Buck et al invited primer submissions from a number of labs (39) (e.g., page 532, column 3), with 69 different primers being submitted (e.g., page 530, column 1). Buck et al also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (e.g., page 530, column 1). When 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined teachings of Bong et al, Shin et al, and Taki et al to include the primers of instant SEQ ID NOS: 5 and 6.  Bong et al teach it is within the skill of the art to use quantitative reverse transcription PCR of the Reg3g gene, and Taki et al demonstrate the use of two primers for each gene for real-time PCR to measure gene expression (e.g., page 244, Validation of the microarray data).   Hooper et al also teach the use of quantitative PCR to measure mRNA expression levels of Reg3g, and specifically teach the use of a forward primer of instant SEQ ID NO: 5 and a second reverse primer to measure expression of the Reg3g gene.  The Reg3g sequences taught by Hooper et al teach contain the sequence of instant SEQ ID NO: 6, and Buck et al provide the guidance and information necessary to permit one skilled in the art to design and test new primers to additional sequences.  Buck et al demonstrate the equivalence of primers.  Thus, one would have had a reasonable expectation of success in using primers comprising the sequence of instant SEQ ID NOs: 5 and 6 in a PCR method.  One would have 
 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699